Citation Nr: 0313132	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-22 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right arm injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to increased evaluation for a scar on the 
right forearm, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By rating decision dated in March 2001, the RO increased the 
evaluation for a scar of the right forearm to 10 percent.  
Since the increase to 10 percent did not constitute a full 
grant of the benefit sought, the claim for a higher rating 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In connection with his appeal, the veteran was afforded a 
hearing before a hearing officer at the RO in January 2000.  
He testified before the undersigned Veterans Law Judge in 
Washington, D.C. via videoconference in February 2003.  A 
transcript of each of the hearings has been associated with 
the claims file.  


FINDINGS OF FACT

1.  Service connection for a sprained arm was denied in a May 
1946 rating decision.  The veteran did not appeal.  

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for residuals of a 
right arm injury is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The May 1946 rating decision denying entitlement to service 
connection for a sprained arm is final.  Evidence submitted 
since that rating decision is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a "sprained arm" was denied by the 
RO in May 1946.  In the same rating decision service 
connection was granted for a left forearm scar, rated as 
noncompensably disabling.  The veteran was notified of the 
decision and did not appeal.  In August 1998, the veteran 
filed a claim for service connection for a right arm injury.  
By letter dated in September 1998, he was informed of the 
need to submit new and material evidence to reopen his claim.  
The RO, by rating decision dated in September 1998, denied 
reopening the claim of entitlement to service connection for 
a sprained right arm.  The decision notes that it was not 
shown on examination.  The veteran perfected an appeal of the 
RO's September 1998 denial of reopening the claim of 
entitlement to service connection for a sprained right arm.  

The evidence of record at the time of the May 1946 rating 
decision was as follows:

Service medical records are negative for complaints or 
findings of a right arm injury.  The service entrance 
examination report, dated in December 1941, shows that the 
extremities were normal.  The November 1945 separation 
examination report shows that the extremities were normal.  

The evidence added to the record since the prior final denial 
includes the following:

VA outpatient treatment records, dated in July 2001, reflect 
complaints of right upper extremity pain.  The assessment was 
chronic pain syndrome of the right hand, wrist, and forearm.  

An October 2001 VA outpatient treatment record reflects 
complaints of pain throughout several regions of the right 
upper extremity.  Significant disuse from the hand to beyond 
the shoulder was noted.  The examiner stated that in light of 
negative test results, the reported pain was mechanical and 
potentially due to the effects of a scar residual.  The 
examiner noted that it was common for a scar internally to 
pose painful difficulties with tension bearing activities, by 
resisting the lengthening of tissues and changing the 
alignment of the force bearing tissues.  The examiner stated 
that in light of the inconsistent motor examination, he could 
not rule out secondary gain or multifactorial etiology.  

In a March 2001 rating decision the RO noted that the 
veteran's original claim in 1946 did not specify which arm 
had been injured and that the original rating decision 
granted service connection for a left arm scar.  In a 
February 1999 statement the veteran clarified that the 
affected forearm was his right, not his left, forearm.  Based 
on this statement and 1999 medical reports, the RO corrected 
the service-connected disorder to reflect a right arm scar 
and assigned a 10 percent rating for the scar.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations promulgated pursuant to the 
VCAA became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) pertaining to new and 
material evidence which applies to claims filed on or after 
August 29, 2001.  Consequently, the new regulation defining 
new and material evidence does not apply to this claim.  In 
light of the reopening of the claim, further discussion of 
the VCAA is not necessary at this time.

Analysis

At the time of the prior denial in May 1946, the evidence of 
record included service medical records and the veteran's 
claim.  The Board notes that the rating decision denied 
service connection for a "sprained arm," without reference 
as to whether the decision pertained to the right arm or the 
left arm.  The decision noted that there was no injury found 
on examination.  In July 2001, the assessment was chronic 
pain syndrome in the right forearm.  In October 2001, the 
examiner stated that mechanical pain may be due to the 
effects of a scar residual, and that he could not rule out 
secondary gain or multifactorial etiology.  

As a result of this lack of clarity as to the affected arm in 
the prior denial in May 1946, in addition to the assessment 
and opinion in the 2001 outpatient treatment records, in 
fairness to the veteran, the Board herein reopens the claim 
of entitlement to service connection for residuals of a right 
arm injury.  The Board will in the remand below direct the RO 
to address de novo the merits of the veteran's appeal for 
entitlement to service connection for residuals of a right 
arm injury, to include as secondary to the service-connected 
right forearm scar.  

Based on the reason for the prior denial, the additional 
evidence submitted is new, material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The evidence in the past did not show a 
current disability.  The added evidence potentially cures one 
of the evidentiary defects that existed at the time of the 
prior denial.  Consequently, the petition to reopen the claim 
of entitlement to service connection for residuals of a right 
arm injury is granted, and the claim is reopened.  To that 
extent only, the appeal is granted.


ORDER

The petition to reopen the claim of entitlement to service 
connection for residuals of a right arm injury is granted.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The law also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  While the 
RO provided the veteran with the text of the new regulation 
pertaining to VA's duty to assist in developing claims found 
in 38 C.F.R. § 3.159, the veteran was not sufficiently 
informed of what evidence the RO would obtain and what 
evidence he should provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service medical records are negative for a right arm injury.  
The veteran is service connected for a scar on the right arm.  
The October 2001 VA examiner stated that mechanical pain in 
the right upper extremity might be due to the effects of the 
right arm scar residual.  

In addition, a March 1993 private treatment record reflects a 
diagnosis of cervical radiculitis of the right upper 
extremity.  A July 2001 VA outpatient treatment record notes 
that an ENG (electroneuromyography ) showed no evidence of 
denervation or C8/T1 right cervical radiculopathy.  It is not 
clear from the record whether the veteran currently has 
cervical radiculitis.  

With regard to the claim for service connection for residuals 
of a back injury, in a private treatment record, received in 
October 2001, the veteran's physician, Dr. H. H., indicated 
the veteran's degenerative joint disease and lumbar stenosis 
could be associated with an accident during service.  A 
January 2002 VA outpatient treatment record reflects the 
veteran's reported history of hospitalization during service 
for lumbar injury for which he remained in lumbar traction 
for some time.  The examiner stated that there was a 
possibility that current grade I spondylolisthesis might the 
result of trauma during service but that definite correlation 
could not be made.  Service medical records are negative for 
complaints or findings of a back injury.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

1.  The RO should review the additional 
evidence that was associated with the 
claims file.  

2.  The RO should request the veteran's 
private physician, Dr. H. H, M.D., to 
provide support for his statement to the 
effect that the veteran's degenerative 
joint disease of the spine and lumbar 
stenosis are related to an accident 
during service in WWII, in light of the 
fact that the service medical records 
are negative for complaints or findings 
of a back injury.  Send the request to 
the physician's complete address of 
record, which is 6041 Cadillac Avenue, 
Los Angeles, California 90034.  

3.  The veteran should be afforded a VA 
examination(s) to determine the nature 
and etiology of any right arm disorder, 
and the degree of impairment due to a 
right arm scar.  Opinion as to the 
etiology of the veteran's back disorder 
is also needed.  The examiner(s) should 
review the veteran's claims folder 
including a copy of this remand.  All 
indicated tests or studies should be 
performed.  After the entire claims 
folder, including service medical 
records, has been reviewed, the examiner 
should respond to the following:  1) 
Identify any current right arm disorders; 
2) Does the veteran have current cervical 
radiculitis; 3) Is it at least as likely 
as not that any current right arm 
disorder is related to service or to the 
service-connected right forearm scar; 4) 
What is the degree of impairment of the 
service-connected right arm scar, to 
include any nerve involvement; and 5) 
Based on a review of the claims folder, 
to include the service medical records, 
what is the likelihood that any currently 
diagnosed back disorder, to include disc 
disease, degenerative joint disease 
and/or spondylolisthesis, is related to 
service.  Rationale should be given for 
any opinion expressed, and the foundation 
for all conclusions should be reported.

4.  The veteran is informed that if he 
has evidence of a back injury during 
service, he should submit that evidence.  

5.  The RO should inform the veteran of 
the revised criteria of 38 C.F.R. 
§ 4.118, effective, August 30, 2002.  

6.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A VCAA letter should be 
issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is also hereby notified that failure without good 
cause shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 



